 

 

 

Case 1:11-cr-00205-AKH Documen t25 Filed 04/15/20 Page 1 of 1

am, ase 1:11-cr-00205-AKH Document 24 Filed 04/13/20 Page 1 of 1
U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

April 13, 2020

By ECF
The Honorable Alvin K. Hellerstein

United States District Judge
Southern District of New York
United State Courthouse

500 Pearl Street, Courtroom 14D
New York, New York 10007

Re: United States v. Cliver Antonio Alcala Cordones, S2 11 Cr. 205 (AKH)

Dear Judge Hellerstein:

We write to respectfully request that the Court extend the exclusion of time under the
Speedy Trial Act until the initial conference scheduled for June 26, 2020, at 11:00 a.m. On March
30, 2020, the defendant was presented and arraigned by the Honorable Paul E. Davison, United
States Magistrate Judge. (Dkt. 22). During that proceeding, Judge Davison excluded time under
the Speedy Trial Act until April 13, 2020, and directed the parties to contact Your Honor for a
longer exclusion. The Government respectfully requests that, m light of the COVID-19 pandemic,
the Court extend the exclusion of time through June 26, 2020, in the interests of justice pursuant
to 18 U.S.C. § 3161(h)(7)(A). Defens€ counsel attempted to confer with the defendant today about
the Government’s request but was unable to reach him. The Government will update the Court as
soon as possible with the defendant’s position on this request.

 

 

Respectfully submitted,
GEOFFREY $8. BERMAN
United States Attorney

By: /s/
Amanda Houle
Matthew Laroche
Jason A. Richman
Kyle Wirshba
Assistant United States Attorneys
(212) 637-2194/2420/2589/2493

 

 

ec: Defense counsel (by ECF)
